Citation Nr: 1032193	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchitis with 
pneumonia, to include as due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include panic disorder.

3.  Entitlement to service connection for a degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board remanded the Veteran's claims in 
October 2006 in order for the Veteran to be afforded a BVA Travel 
Board hearing.  The Veteran was afforded this hearing in January 
2008 before the undersigned Veteran's Law Judge.  The transcript 
of this hearing has been associated with the claims file.  The 
Veteran's claims were remanded by the Board for further 
development in April 2008.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder, and for 
degenerative disc disease of the lumbar spine, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bronchitis with pneumonia is not attributable to service.  


CONCLUSION OF LAW

Bronchitis with pneumonia was not incurred in or aggravated by 
active service, to include as the result of in-service asbestos 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in May 2003, prior 
to initial adjudication, informed the Veteran of the information 
necessary to substantiate his claim.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

This initial letter did not inform him of the information 
necessary to establish an effective date or disability rating.  
However, an additional notice letter, issued in April 2007, 
informed the Veteran of the manner in which VA assigns initial 
ratings and effective dates.  See Dingess/Hartman v. Nicholson.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed disorder in 
March 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinion obtained in this case 
is adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough and 
supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claims that he has a disorder of the 
lung, and that this disorder is related to his period of active 
service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases which provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a. 

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others including workers 
involved in the manufacture and servicing of friction products 
such as clutch facings and brake linings.  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

At the outset, the Board notes that the Veteran has been 
diagnosed with episodic bronchitis.  See VA examination reports, 
October 2009 and March 2010.  Thus, element (1) of Hickson has 
been satisfied, in that the Veteran has demonstrated that he has 
a current diagnosis for the claimed disorder.  There is no 
current diagnosis of pneumonia of residuals thereof.  

Here, the Veteran's service treatment records document treatment 
for respiratory problems, to include pneumonia.  See service 
treatment reports, February 1965, March 1965 and August 1966.  On 
separation, the Veteran's lungs and chest were "Normal," and no 
lung disorders were noted.  See examination report, July 5, 1967.

Medical evidence contained in the claims folder dated subsequent 
to the Veteran's service and prior to the most recent VA 
examination of record does not reveal diagnoses of actual 
bronchitis or pneumonia, but rather refer to these conditions by 
history or indicate that the Veteran was seen for acute office 
visits related to sinusitis or chronic cough.  See private 
reports, March 2006 and July 2006; VA outpatient reports, 
September 2003, May 2005 and September 2006.  Pulmonary function 
tests within the record consistently reveal that the Veteran's 
lungs have been found to be clear with normal excursion.  See VA 
outpatient reports, February 2000, September 2000, December 2001, 
March 2003 and October 2004. 

The Board observes that the Veteran underwent a VA examination in 
connection with his claim in July 2003.  After reviewing the 
Veteran's claims file, the examiner obtained a medical history 
and conducted a physical examination to include pulmonary 
function tests and x-rays.  Ultimately, the Veteran was diagnosed 
with a history of pneumonia that was resolved.  The examiner 
noted that the Veteran's chest x-ray and pulmonary function tests 
were normal; and opined that there was insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof.  See VA examination 
report, July 2003.

The Veteran was afforded a Board hearing in January 2008.  At 
that time, he testified that he was exposed to asbestos-covered 
piping throughout his seventeen year period of service in the 
Navy, that he was treated for respiratory problems in service, 
that he continued to develop respiratory problems after service 
and that he believes his current respiratory problems are related 
to his exposure to asbestos in service.  See statement, December 
2006; see also Transcript, pp. 6-7.   The Veteran further 
reported that he was taking antibiotics in connection with 
bronchial problems, and that this medication was being prescribed 
by his private medical provider.  See Transcript, pp. 5, 8.  The 
Veteran also testified that his private provider informed him 
that his bronchitis or pneumonia might be related to asbestos 
exposure.   See Transcript, p. 9.  While the Veteran testified 
that he has had bronchitis and pneumonia approximately three 
times a year since his separation from service, medical records 
corroborating these assertions are not available from his private 
medical providers as they were either retired or destroyed by 
fire.  See Statement, May 2007; Transcript, pp. 7-8; Letter from 
Capital Medical Group, December 2006.

Following an April 2008 Board remand, the Veteran was afforded an 
additional VA examination in March 2010.  A VA outpatient report 
from July 2009 was noted, in which a history of asbestos exposure 
was reported, with x-ray evidence failing to demonstrate active 
lung disease.  On examination, there were no abnormal breath 
sounds and no complaints of asthma.  Chest expansion was normal, 
and there was no deformity of the chest wall or scarring.  
Ultimately, the Veteran was diagnosed with episodic bronchitis.  
The examiner opined that it was less likely than not that the 
Veteran's bronchitis was caused by, or the result of, asbestos 
exposure.  In support of his opinion, the examiner noted that 
pulmonary function testing and imaging studies, as well as 
clinical examination, did not reveal evidence of asbestos-related 
lung disease.  The examiner also stated that the Veteran's 
records were silent for any diagnosis of asbestos-related lung 
disease, and that the Veteran has not undergone treatment for any 
type of restrictive lung disorder, which is the most typical type 
of lung disorder associated with asbestos exposure.  It was 
further noted that there was no objective clinical evidence to 
show that allergic rhinitis had its onset during the Veteran's 
period of active duty.  

As to the Veteran's assertions that his current diagnosis of 
episodic bronchitis is related to in-service asbestos exposure, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, the Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, 312 Fed. Appx. 336 (2009).  The Board observes that 
this Federal Circuit decision is nonprecedential.  See Bethea v. 
Derwinski, 2 Vet. App 252, 254 (1992) (a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains").  The Board observes that if Bethea applies to Court 
decisions, it would be logical to permit its application to those 
decisions of a superior tribunal, the Federal Circuit in this 
case.

Here, the Board does not find that the Veteran is competent to 
determine the etiology of any claimed disorder, to include 
bronchitis.  With respect to his assertions, while the Veteran 
was certainly competent to report details of in-service asbestos 
exposure, he has not been shown to be competent to link any 
currently-diagnosed disorder to exposure to asbestos during his 
period of active service or otherwise to the Veteran's service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish entitlement to 
service connection for a lung disorder.

In contrast, the VA medical examiners of July 2003 and March 
2010, each a medical professional, supported their opinions with 
the discussion of the medical evidence of record and provided 
detailed rationales in support of their opinions.  Not only was a 
definitive opinion proffered by each examiner, but both 
etiological opinions were supported by a rationale.  As such, the 
Board places greater probative weight on the July 2003 and March 
2010 VA medical opinions.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed lung disorder began in service, or 
was otherwise related to service, to include exposure to 
asbestos.  There are no contemporaneous records of any 
complaints, findings, treatment, or diagnosis of a lung disorder 
for many years after separation.  In fact, the record establishes 
that approximately 35 years after separation, the Veteran filed a 
claim for service connection for a lung disorder.  This 
significant lapse of time is highly probative evidence against 
the Veteran's claim of a nexus between this disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between service 
and post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, each VA 
examiner of record has opined that in-service asbestos exposure 
is not etiologically-related to any current diagnosis.  In 
support of their opinions, each noted the complete lack of 
objective evidence to demonstrate the existence of asbestos-
related lung disease.  Further, there is no competent evidence of 
record linking any current respiratory disorder to any other 
incident of the Veteran's military service.  As such, the most 
probative evidence establishes that the current diagnosis of 
episodic bronchitis is not etiologically related to service, as 
supported by the documentary record.  While the Veteran has 
asserted that his diagnosis is related to his period of active 
duty, the most probative opinions of record noted that the 
Veteran's diagnosis was less likely than not related to his 
period of active service.   

Accordingly, the preponderance of the evidence is against the 
claim for service connection for bronchitis; there is no doubt to 
be resolved; and service connection is not warranted.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for bronchitis with pneumonia, 
to include as due to asbestos exposure, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for degenerative 
disc disease, lumbar spine, as well as for an acquired 
psychiatric disorder, to include a panic disorder, must be 
remanded for further development.  

Regarding an in-service diagnosis for a back disorder, the Board 
observes that the Veteran's service medical records confirm that 
he was involved in a motor vehicle accident in May 1964 that 
resulted in complaints of back pain in the mid-thoracic area.  
See service treatment records, May 1964.  Additional records 
reflect instances of treatment for back pain, to include a report 
by the Veteran in which he bent over and felt a sudden snap in 
the low back.  See service treatment record, February 1966.  On 
separation in July 1967, the examiner noted that the Veteran's 
spine was "Normal," and no spinal abnormality was reported.  
See separation examination report, July 5, 1967.

Post-service, private medical records dated from July 1979 to 
December 1979 reveal that the Veteran had been diagnosed with 
acute disc syndrome with probable disc herniation in the lower 
lumbar spinal area, and associated sciatic neuritis, after a July 
1979 work injury.  A November 1979 x-ray of the Veteran's back 
revealed that he had scoliosis and moderate hypertrophic changes 
throughout the lumbar spine.  A moderate compression type 
deformity of the anterior portion of the body of L1 was also 
noted; and this was thought to be an old, healed compression 
fracture.  Thereafter, the Veteran was injured again in July 1985 
and October 1986 for which he continued to seek chiropractic 
assistance.  According to an appointment list dated from October 
1990 to June 2000 for the Frankfort Chiropractic Center, the 
Veteran received treatment in association with a diagnosis of 
lumbar disc syndrome.  

In connection with his claim, the Veteran was afforded a VA 
orthopedic examination in July 2003.  The examiner noted a review 
of the Veteran's claims file.  X-rays revealed degenerative disc 
disease at L5-S1 greater than L4-5, degenerative spur formation, 
mild scoliosis, and probable gall stones.  Following a physical 
examination and interview, the VA examiner opined that the 
Veteran's current lumbar spine condition was not related to the 
accidents documented during the Veteran's period of active 
service.  However, the examiner did not address the Veteran's 
diagnosis of degenerative disc disease.  Rather, the examiner 
focused on the lack of evidence in the claims file indicating 
that the Veteran had a diagnosis of ruptured, herniated discs.  
See VA examination report, July 2003.  

Subsequent medical evidence contained in the claims file includes 
an MRI of the Veteran's lumbar spine taken in March 2007 that 
revealed he had a suspected hemangioma of the L1 vertebral body 
with very mild wedging, degenerative disc changes at the L4-5 and 
L5-S1 levels, focal posterior central disc bulge versus small 
posterior central disc herniation at the L4-5 level resulting in 
mild spinal stenosis, and scattered facet arthritic changes.  See 
VA outpatient report, March 2007.  Additional reports noted 
continuing complaints of lower back pain.

Following an April 2008 Board remand, the Veteran was afforded an 
additional VA examination in March 2010.  The examiner noted a 
review of the claims file.  The Veteran stated that, after 
separation, he was seen for low back pain with right leg pain and 
weakness.  He further reported that his back is in constant pain.  
X-ray evidence revealed considerable narrowing of the L5-S1, and, 
to a lesser degree, the L4-5 disc space, as well as at least 
three laminated calcifications in the right upper quadrant (most 
likely gall stones).  The Veteran was diagnosed with degenerative 
disc disease, L5-S1, L4-5, degenerative spur formation, and mild 
scoliosis.  Ultimately, the examiner opined that the Veteran's 
current diagnoses were less likely than not related to service.  
In support of that opinion, the examiner noted that degenerative 
diseases of the lumbar spine are typically not caused by single 
"stress or strain-type" injuries, but rather are the result of 
years and years of cumulative weight-bearing damage, including 
carrying and bending.  The examiner also alluded to back injuries 
sustained after separation.  Finally, the examiner stated that 
the Veteran's current spine disorder is not uncommon for someone 
80 years of age.

The Board notes that the March 2010 opinion is contradictory in 
nature.  First, the examiner noted that degenerative disc disease 
was caused by years of wear and tear, and therefore not related 
to his military service.  Here, the Veteran served on active duty 
from 1948 to 1967, a military career spanning nearly two decades.  
The examiner failed to account for this length of time when 
forming his opinion, as well as the "wear and tear" which may 
have occurred.  Further, the examiner stated that degenerative 
disc disease was not caused by isolated incidents, but rather 
years of weight bearing.  However, in support of his opinion, he 
relied upon post-service accidents to demonstrate that the 
Veteran's in-service accident was not the cause of his current 
disorders.  As such, the examiner relied upon post-service 
traumatic injuries when forming a negative opinion, even though 
he previously stated that traumatic events are not the cause of 
degenerative disc disease in this case.

As noted above, the Federal Circuit held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  In this case, the 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as in-service back pain following a motor vehicle 
accident.  See Washington.  However, the Veteran has not been 
shown to be competent to establish an etiological nexus between 
his claimed disorder and his period of active duty.  See 
Espiritu.  

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
panic disorder, service treatment records reveal assertions from 
the Veteran that he had been nervous his entire life; and that 
this nervousness had increased during the time frame from 1955 to 
1960.  See service treatment report, September 1960. The Veteran 
reported multiple instances of tight feelings in the chest that 
he reported occurred with episodes of emotional stress.  Records 
dated in February 1962 reflect complaints of acute nervousness 
with no known cause, and it appears that the Veteran was 
diagnosed with anxiety and prescribed medication at that time.  
On separation, the examiner noted that the Veteran was "Normal" 
with regard to psychiatric symptoms, and no psychiatric disorder 
was noted at that time.  See examination report, July 5, 1967.

Post-service, medical records to date do not specifically 
diagnose the Veteran with a panic disorder (other than by the 
Veteran's own history) and do not reference complaints of panic 
attacks.  However, the Board observes that records do document 
the Veteran's reports of taking Librium continuously since 
separation to control his panic disorder.  See VA outpatient 
report, August 2002; VA examination report, July 2003.  

During the Veteran's January 2008 Board hearing, he testified 
that he began having panic attacks in service and that he was 
treated for these attacks with shots and medication.  See 
Transcript, pp. 19-20; see also Statements, January 2004 and 
April 2007.  Post-service, he reported that he used to experience 
panic attacks daily but that he presently has them approximately 
once a month.  See Transcript, p. 19.  He stated that he 
presently takes medication for his nerves; and that he has been 
taking "nerve medication" to include Librium and 
Chlordiazepoxide, on and off, since separation from active duty 
in 1967.  See Transcript, pp. 19-20;  see also Statement, May 
2007.

Following an April 2008 Board remand, the Veteran was afforded a 
VA psychiatric examination in October 2009.  At that time, the 
examiner noted a history of screening for alcohol abuse, 
depression, and PTSD.  Each screening was negative from November 
2001 through August 2009.  The examiner stated that there was 
documentation within the record to demonstrate that the Veteran 
has taken medication of a type consistent with treatment for a 
panic disorder since separation, without actual documentation of 
an underlying diagnosis thereof.  The examiner further noted 
that, during the interview, the Veteran was not comfortable 
labeling his symptoms as psychiatric, and he stated that he had 
not experienced those symptoms since the 1980's.  The Veteran 
further denied any symptoms of nervousness prior to military 
service, in contrast to prior assertions in which the Veteran 
attested to feelings of nervousness his entire life.  Further, it 
was noted that, although panic symptoms were reported during the 
Veteran's period of active service, he was not diagnosed with any 
other psychiatric symptoms.

The Veteran reported an incident in which the submarine on which 
he was serving would not surface without extraordinary measures, 
for which the Veteran was responsible, and that he was afraid 
that the submarine would explode.  He stated that he has 
controlled his panic attacks with some form of medication since 
that time.  However, the Veteran denied experiencing any current 
psychiatric symptoms.  Ultimately, the Veteran was diagnosed with 
a panic disorder by history, controlled with medication.  The 
examiner stated that the Veteran clearly had panic episodes that 
began during his enlistment after frightening experience onboard 
a submarine, and for a number of years afterwards, but noted that 
the Veteran had not experienced a panic episode for decades 
(although he continued to take medication for panic attacks).  
The examiner was unable to determine whether his panic disorder 
had resolved, or was present and effectively controlled by 
medication, but that it was evident that the Veteran continued to 
take medication for a panic disorder that developed in the 
service in response to a service-based stressor which persisted 
for a number of years after discharge.

However, in direct contrast to the statements above, the examiner 
then opined that the Veteran's panic disorder was less likely 
than not caused by, or aggravated by, his period of active 
service.  To support his opinion, the examiner noted that the 
Veteran's in-service event (the submarine incident) was not 
referenced in his service treatment records.  Instead, the 
examiner noted that the Veteran's service treatment records 
contained only "one critical reference" to this issue of the 
onset and etiology of his panic disorder, on November 15, 1960.  
The examiner further stated that "it cannot be determined with 
any certainty whether or not his military service aggravated his 
panic disorder."

The Board also notes that, in the section of the opinion which 
constitutes a negative etiological nexus, the examiner placed the 
onset of the Veteran's panic disorder in November 1960.  While 
that complaint did not involve a submarine accident, it did occur 
during the Veteran's period of active service.  Also, the first 
part of the examiner's opinion stated that the Veteran's panic 
disorder had its onset in service, while the second portion of 
the opinion noted that the Veteran's disorder was not aggravated 
by active duty.  As such, the Board requires clarification of 
this opinion prior to final adjudication of this claim.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Taking into 
account the Veteran's statements in support of his claim, as well 
as numerous reports of in-service back pain following a 
documented motor vehicle accident, the Veteran's claim for 
service connection should be remanded for an additional VA 
orthopedic opinion to determine whether his current diagnosis is 
etiologically-related to his period of active service.  Regarding 
the Veteran's claim for service connection for a psychiatric 
disorder, the claims file should be returned to the October 2009 
examiner, if available, for a supplemental opinion.  If that 
examiner is not available, then an additional opinion should be 
obtained from a VA psychiatric examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain a supplemental 
VA orthopedic opinion to determine the 
nature and etiology of his degenerative 
disc disease, lumbar spine, and opine as to 
whether any currently-diagnosed lumbar 
spine disorder is etiologically-related to 
his period of active service, to include a 
1964 motor vehicle accident.  After a 
review of the claims folder, to include 
the Veteran's statements in support of 
his claim, service treatment records 
documenting back pain, as well as private 
and VA medical evidence of record, the 
examiner should address the following:

Whether it is at least as likely 
as not that any currently 
diagnosed lumbar spine disorder, 
to include degenerative disc 
disease, is related to his period 
of active service to include the 
several complaints of back pain 
such as in May 1964 and February 
1966 or otherwise to service to 
include years of cumulative 
weight-bearing damage, including 
carrying and bending between 1948 
and 1967 while on active duty.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  The RO/AMC should obtain a supplemental 
VA psychiatric opinion, from the October 
2009 examiner if available, to determine 
the nature and etiology of any currently-
diagnosed mental disorder, and opine as to 
whether any diagnosed disorder is 
etiologically-related to his period of 
active service, to include a reported 
crisis onboard a submarine.  After a review 
of the claims folder, to include the 
Veteran's statements in support of his 
claim, service treatment records, as well 
as private and VA medical evidence of 
record, the examiner should address the 
following:

a.	Whether it is at least as likely 
as not that any currently 
diagnosed disorder, to include 
panic disorder, is directly 
related to the Veteran's period of 
active service.  

b.	For any disorder(s) found to have 
clearly and unmistakably pre-
existed the Veteran's period of 
active service, whether it is at 
least as likely as not that the 
disorder(s) was/were aggravated 
beyond the normal progression in 
service.  The examiner must 
indicate what specific evidence of 
record demonstrates that the 
disorder clearly and unmistakably 
pre-existed the Veteran's service.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph above, 
the claims should be readjudicated.  If any 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


